 


109 HR 1614 IH: Estate Tax Reduction Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1614 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce estate tax rates by 20 percent, to increase the unified credit against estate and gift taxes to the equivalent of a $3,000,000 exclusion and to provide an inflation adjustment of such amount, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Estate Tax Reduction Act of 2005. 
2.20 percent reduction in estate tax rates 
(a)In generalSubsection (c) of section 2001 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(c)Rate schedule 
 
 
If the amount with respect to which the tentative tax is to be computed is:The tentative tax is: 
 
Not over $10,00014.4% of such amount. 
Over $10,000 but not over $20,000$1,440, plus 16% of the excess of such amount over $10,000 
Over $20,000 but not over $40,000$3,040, plus 17.6% of the excess of such amount over $20,000 
Over $40,000 but not over $60,000$6,560, plus 19.2% of the excess of such amount over $40,000 
Over $60,000 but not over $80,000$10,400, plus 20.8% of the excess of such amount over $60,000 
Over $80,000 but not over $100,000$14,560, plus 22.4% of the excess of such amount over $80,000 
Over $100,000 but not over $150,000$19,040, plus 24% of the excess of such amount over $100,000 
Over $150,000 but not over $250,000$31,040, plus 25.6% of the excess of such amount over $150,000 
Over $250,000 but not over $500,000$56,640, plus 27.2% of the excess of such amount over $250,000 
Over $500,000 but not over $750,000$124,640, plus 29.6% of the excess of such amount over $500,000 
Over $750,000 but not over $1,000,000$198,640, plus 31.2% of the excess of such amount over $750,000 
Over $1,000,000 but not over $1,250,000$276,640, plus 32.8% of the excess of such amount over $1,000,000 
Over $1,250,000 but not over $1,500,000$358,640, plus 34.4% of the excess of such amount over $1,250,000 
Over $1,500,000 but not over $2,000,000$444,640, plus 36% of the excess of such amount over $1,500,000 
Over $2,000,000$624,640, plus 39.2% of the excess of such amount over $2,000,000.. 
(b)Effective dateThe amendment made by this section shall apply to estates of decedents dying, and gifts made, after the date of the enactment of this Act. 
3.Unified credit increased to equivalent of $3,000,000 exclusion; inflation adjustment of unified credit 
(a)Increase in unified creditSubsection (c) of section 2010 of the Internal Revenue Code of 1986 (relating to applicable credit amount) is amended by striking all that follows were the applicable exclusion amount and inserting . For purposes of the preceding sentence, the applicable exclusion amount is $3,000,000. 
(b)Inflation adjustmentSection 2010 of such Code is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection: 
 
(d)Cost-of-living adjustmentIn the case of any decedent dying, and gift made, in a calendar year after 2005, the $3,000,000 amount set forth in subsection (c) shall be increased by an amount equal to— 
(1)$3,000,000, multiplied by 
(2)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.. 
(c)Effective dateThe amendments made by this section shall apply to estates of decedents dying, and gifts made, after the date of the enactment of this Act. 
 
